Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 3/23/21.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-4, 6, 11-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/200268 to Ericsson, (“Ericsson”), in view of Traversat et al., Pub. No. US 2002/0184357, (“Traversat”).
Independent Claims
Regarding independent claim 1, Ericsson teaches the claimed limitations “A method comprising: 
receiving, by a first Network Repository Function (NRF) device (NRF, see Fig. 1; the “first NRF device” reads on the disclosed second network function repository node) in a wireless core network, a discovery request from a network function instance, wherein the discovery request includes a hop limit value based on a number of different NRF tiers in the wireless core network (see Fig. 7, step 702 which includes receiving a first service discovery request by the second network function repository node; the “hop limit value” reads on the number of network function repository nodes that have been visited to serve the first service discovery request and this number is included in the received first service discovery request within the forward information, see paragraph no. 00103; this number is “based on a number of different NRF tiers” since it ; 
determining, by the first NRF device, if the hop limit value is greater than a stop value, when the information for the discovery request is not available (see step 705, Fig. 7; see also, paragraph no. 00103 which teaches comparing an updated number of network function repository nodes to the maximum number or “a stop value” in order to decide whether or not to send the discovery request to another network function repository node; if the updated number does not exceed the maximum number, then the discovery request is sent to another network function repository node; the limitation “when the information …” is implicit in this determination since the discovery request is only forwarded to another node if the second network function repository node cannot identify the resource/network function requested in the received discovery request; alternatively, the limitation “when the information …” may also read on the determination made by the first network function repository node prior to sending the first service discovery request to the second network function repository node); 
forwarding, by the first NRF device, the discovery request to a second NRF device (if the maximum number or “stop value” is greater than the updated number or “hop limit value”, then the discovery request is sent to another network function repository node by the second network function repository node, see step 706 of Fig. 7 and paragraph no. 00103); and 
sending, by the first NRF device, a terminal response with the information to the network function instance when the hop-limit value is not greater than the stop value” (see step 708 in conjunction with the “Yes” branch of step 705 of Fig. 7 and paragraph no. 00103 which collectively teach that when the updated number or “hop limit value” is less than the maximum number or “stop value”, a first service discovery response is sent to the first NRP node at step 708 after step 706) as recited in claim 1.
In the embodiment shown in Fig. 7, Ericsson does not explicitly teach the limitation “determining, by the first NRF device, if information requested by the discovery request is available at the first network device” as recited in claim 1, even though this limitation appears to be implicitly included in the step 705 of Fig. 7.  
However, this limitation is clearly taught in the other embodiments disclosed in Ericsson, see e.g., the embodiment shown in Fig. 2 and paragraph nos. 0067 and 0073 which disclose “In an embodiment, when the first network function repository node … wants to discover the service(s) provided by a NF and can not locate the target NF information in its own region, it may send the first discovery request to the second network function repository node” (paragraph no. 0067) and “The first service discovery response may include any suitable information such as a search result.  For example, On success, “200 OK” may be returned … “403 Forbidden” response … “400 Bad Request” status code” (paragraph no. 0073).

Ericsson does not teach “decrementing, by the first NRF device, the hop limit value in the discovery request when the information for the discovery request is not available and when the hop-limit value is greater than the stop value” as recited in claim 1, nor the related limitation “the discovery request with the decremented hop limit value” within the “forwarding, by the first NRF device, …” limitation.   Rather, Ericsson teaches the inverse of the “decrementing” embodiment recited in claim 1 in that it teaches incrementing the hop limit value or number of NRF nodes when the hop limit when the information for the discovery request is not available.”
Traversat teaches, in paragraph no. 0028, that a rendezvous node, within a network, receiving a discovery query message may decrement the time-to-live indicator (aka, hop limit value) included therein to reflect the current time-to-live. The decremented time-to-live indicator is embedded in a discovery query message and forwarded to another rendezvous node when the TTL has not expired or reached zero (i.e., when the TTL is greater than the stop value or zero).  When the TTL expires, the discovery query message may be deleted or invalidated.  Hence, Traversat effectively teaches what Ericsson lacks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ericsson by incorporating the teachings of Traversat since this is deemed nothing more than an alternative means of preventing the discovery request message from being continuously forwarded to the NRF devices or nodes in the 5G network, without producing any unexpected results.  This modification is further suggested by Traversat since its advantage of using time-to-live indicators (e.g., “limit the propagation of requests within the network” and/or “prevent exponential propagation of requests within the network by limiting forwarding and by using TTL’s,” see paragraph no. 0028) is the same or similar to the advantage disclosed 
Regarding independent claims 11 and 18, these independent claims are corresponding apparatus and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 11, see Fig. 10b for a “memory” (MEM 1022) and a “processor” (processor 1021).
Regarding further independent claim 18, see Fig. 10b for a computer readable medium (MEM 1022).
Dependent Claims
Regarding claims 2 and 12, Ericsson teaches “wherein sending the terminal response comprises: sending an error message that is responsive to the discovery request when the information for the discovery request is not available to the first NRF device” (paragraph no. 0073, any one of the “403 Forbidden”, “400 Bad Request”, “500 Internal Server Error” messages reads on the “error message”) as recited in claim 2 and similarly recited in claim 12.
Regarding claims 3 and 13, Ericsson teaches “wherein sending the terminal response comprises: sending a discovery answer that is responsive to the discovery 
Regarding claim 4, Ericsson teaches “wherein the first NRF device includes an NRF instance for a Public Land Mobile Network (PLMN), and wherein the second NRF device includes an NRF instance for a network slice” (see paragraph no. 0010 for a PLMN and 0023 for a network slice).
Regarding claim 6, see Fig. 1 for “wherein receiving the discovery request includes: receiving the discovery request from one of an Access and Mobility Function (AMF), a Session Management Function (SMF), or a Policy Control Function (PCF) in the wireless core network.”
Regarding claim 14, Ericsson teaches “wherein the first NRF device includes an NRF instance for a single network slice within a Public Land Mobile Network (PLMN), and wherein the second NRF device includes an NRF instance for multiple slices within the PLMN network” (see paragraph nos. 0007 and 0010).  However, assuming arguendo that Ericsson does not explicitly teach the “single network slice” and “multiple slices” within a PLMN for the first and second NRFs, respectively, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ericsson by including these network slices since this is considered well known in 
Regarding claim 20, Ericsson teaches “wherein the one or more instructions to send a terminal response to the discovery request comprise instructions to: send an error message that is responsive to the discovery request when the information for the discovery request is not available, and send a discovery answer that is responsive to the discovery request when the information for the discovery request is available” (see paragraph no. 0073 - any one of the “403 Forbidden”, “400 Bad Request”, “500 Internal Server Error” messages reads on the “error message” and see paragraph no. 0073, “200 OK” message for a “discovery answer”).
Claims 5, 8 and 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Traversat as applied to claims 1, 11 above, and further in view of Li et al., Pub. No. US 2015/0263833, (“Li”).
Regarding claims 5 and 15, Ericsson and Traversat do not explicitly teach “wherein the hop-limit value is included within an information element of the discovery request.”
Regarding claims 8 and 17, Ericsson and Traversat do not explicitly teach “changing the hop limit value in an information element of the discovery request” as recited in claim 8 and similarly recited in claim 17.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ericsson and Traversat by incorporating the teachings of Li to incorporate the hop limit value in a well known structure such as an information element since this is a common way of incorporating new information fields, especially in the standardization of wireless cellular technologies in 3GPP.
Claims 7, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Travesat as applied to claims 1, 11, 18 above, and further in view of Behzadi, Pub. No. US 2002/0176371, (“Behzadi”).
Regarding claims 7, 16, and 19, Ericsson and Traversat do not teach but Behzadi teaches “changing the hop limit value in a shim header of the discovery request” (see paragraph no. 0053, “if the TTL value within an MPLS shim header (after being decremented at the receiving LSR) is 0 or 1 …”) as recited in claim 7 and similarly recited in claims 16 and 19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ericsson and Traversat by incorporating the teachings of Behzadi since this is deemed nothing more than an alternative means of transmitting the hop limit value within a discovery request, without producing any unexpected results, and as such is deemed well within the skill of one of ordinary skill in .
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson and Traversat as applied to claim 1 above, and further in view of Narayanan et al., Pub. No. US 2017/0024450, (“Narayanan”).
Regarding claim 9, Ericsson teaches “wherein the discovery request is initiated by a third network device (first network function repository node, see step 702, Fig. 7), but fails to teach “storing, by the third network device, the hop limit value for the discovery request” as recited in claim 9.
Ericsson does not appear to teach that the first network function repository node stores the hop limit value or number of NRF nodes.
Narayanan teaches storing a time to live property along with its associated data in a network node, see paragraph no. 0080.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ericsson and Traversat by incorporating the teachings of Narayanan to retrieve the stored maximum number or “hop limit value” from storage in order to modify it as the network parameters change over time.  This would increase the flexibility of the 5G network thereby reducing the operational costs of maintaining a 5G network by service providers.
a number of network function repository nodes that have been visited …” and this request is transmitted by the first network function repository node).
Response to Arguments
The 112(b) rejections have been withdrawn in view of applicant’s amendments.
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent that some of the arguments may apply, these argument are addressed herein.  Applicant argues, re claim 1, that Traversat “does not disclose that -10-Application No. 16/571,404Attorney Docket No. 20190357the time-to-live value includes a hop limit value, let alone that the hop limit value is based on a number of different NRF tiers in the wireless core network, as required by amended claim 1” (see the paragraph bridging pages 10-11 in the amendment).
Traversat clearly teaches that the time-to-live value includes a hop limit value, see paragraph no. 0028.  In that paragraph, Traversat teaches that “When the TTL expires, the discovery query message may be deleted or invalidated.”  Hence, the TTL includes a hop limit value since the discovery query message is not forwarded to another rendezvous node when the TTL expires or reaches zero.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414